Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Philipp Ruben on Thursday January 6, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Previously Presented)	A ratchet tool comprising:
a head including:
a front side including a first cavity including a lower surface, wherein the first cavity is adapted to receive a cover plate; and
a rear side including a second cavity, wherein the second cavity is in communication with the first cavity such that an aperture extends between the first cavity and the second cavity;
a ratchet gear disposed in the first cavity, wherein the ratchet gear includes a plurality of gear teeth;

a first position in which the pawl is configured to transmit torque through the ratchet gear in a first rotational direction, and
a second position in which the pawl is configured to transmit torque through the ratchet gear in a second, opposite rotational direction; 
a selector switch disposed in the second cavity and configured to move the pawl between the first position and the second position; and
a retaining clip configured to retain the selector switch in at least the second cavity, wherein the retaining clip extends into the first cavity;
wherein:
the pawl includes a first extended portion and a second extended portion extending from a lower end of the pawl and defining a recess between the lower end of the pawl, the first extended portion, and the second extended portion, wherein the recess extends from a front end of the pawl to a rear end of the pawl;Page 2 of 16Application No. 16/588,490Attorney Docket No. 63322US01Office Action dated September 15, 2021
Response dated December 8, 2021at least a portion of the retaining clip is disposed in the recess and between the first extended portion and the second extended portion;
the first extended portion and the second extended portion contact the lower surface of the first cavity; and
an upper end of the pawl contacts the cover plate.


2.	(Original)	The ratchet tool of claim 1, wherein the plurality of pawl teeth extend onto the first extended portion and the second extended portion.

3.	(Original)	ratchet tool of claim 2, wherein the plurality of pawl teeth extend from the upper end of the pawl to respective lower ends of the first extended portion and second extended portion.

4.	(Original)	The ratchet tool of claim 1, wherein the pawl further comprises a notch including first depth in a lower portion of the notch and a second depth in an upper portion of the notch, wherein: the first depth is greater than the second depth; a limiting portion is disposed between the lower portion of the notch and the upper portion of the notch; the lower portion of the notch is configured to engage with a spring-loaded pusher extending from a driver portion of the selector switch; and the limiting portion prevents the spring-loaded pusher from springing out of the lower portion of the notch.

5.	(Original)	ratchet tool of claim 1, wherein the contact between the first extended portion and the second extended portion with the lower surface of the first cavity, and the contact between the upper end of the pawl with the cover plate, maintains the vertical alignment between the pawl teeth and the gear teeth of the ratchet gear.

6.	(Original)	ratchet tool of claim 1, further comprising a layer of grease between the first extended portion and the second extended portion and the lower surface of the first cavity, and between the upper end of the pawl and the cover plate.


a head including:
a front side including a first cavity including a lower surface, wherein the first cavity is adapted to receive a cover plate; and
a rear side including a second cavity, wherein the second cavity is in communication with the first cavity such that an aperture extends between the first cavity and the second cavity;
a ratchet gear disposed in the first cavity, wherein the ratchet gear includes a plurality of gear teeth;
a single-piece pawl disposed in the first cavity, wherein the pawl includes a 
plurality of pawl teeth configured to mechanically engage in a vertical alignment with the plurality of gear teeth of the ratchet gear, and the pawl is movable between:
a first position in which the pawl is configured to transmit torque through the ratchet gear in a first rotational direction, and
a second position in which the pawl is configured to transmit torque through the ratchet gear in a second, opposite rotational direction;
a selector switch disposed in the second cavity and configured to move the pawl between the first position and the second position; and
a retaining clip configured to retain the selector switch in at least the second cavity, wherein the retaining clip extends into the first cavity;
wherein:

at least a portion of the retaining clip extends into the recessed portion of the pawl; the lower end of the pawl contacts the lower surface of the first cavity; 
Response dated December 8, 2021an upper end of the pawl contacts the cover plate; and
wherein the plurality of pawl teeth extend from the upper end of the pawl to the lower end of the pawl.

8.	(Cancelled)

9.	(Original)	ratchet tool of claim 7, wherein the pawl further comprises a notch including first depth in a lower portion of the notch and a second depth in an upper portion of the notch, wherein:
the first depth is greater than the second depth;
a limiting portion is disposed between the lower portion of the notch and the upper portion of the notch;
the lower portion of the notch is configured to engage with a spring-loaded pusher extending from a driver portion of the selector switch; and
the limiting portion prevents the spring-loaded pusher from springing out of the lower portion of the notch.

10.	(Original)	The ratchet tool of claim 7, wherein the contact between the lower end of the pawl with the lower surface of the first cavity and the upper end of the pawl 

11.	(Original)	The ratchet tool of claim 7, further comprising a layer of grease between the lower end of the pawl and the lower surface of the first cavity, and between the upper end of the pawl and the cover plate.

12.	(Previously Presented)	A single-piece pawl for a ratchet tool comprising:
an upper end;
a lower end;
a front end; and
a rear end;
wherein: Response dated December 8, 2021
the pawl includes a plurality of pawl teeth positioned on the front end of the pawl that are configured to mechanically engage in a vertical alignment with a plurality of gear teeth of a ratchet gear;
the pawl includes a first extended portion and a second extended portion extending from the lower end of the pawl and defining a recess between the lower end of the pawl, the first extended portion, and the second extended portion, wherein the recess extends from the front end of the pawl to the rear end of the pawl;
at least a portion of a retaining clip of a selector switch is disposed in the recess and between the first extended portion and the second extended portion such that the first extended portion and the second extended portion contact a lower surface of a 

13.	(Original)	pawl of claim 12, wherein the plurality of pawl teeth extend onto the first extended portion and the second extended portion.

14.	(Original)	The pawl of claim 13, wherein the plurality of pawl teeth extend from the upper end of the pawl to respective lower ends of the first extended portion and second extended portion.

15.	(Original)	The pawl of claim 12, further comprising a notch including first depth in a lower portion of the notch and a second depth in an upper portion of the notch, wherein: the first depth is greater than the second depth; a limiting portion is disposed between the lower portion of the notch and the upper portion of the notch; the lower portion of the notch is configured to engage with a spring-loaded pusher extending from a driver portion of the selector switch; and the limiting portion prevents the spring-loaded pusher from springing out of the lower portion of the notch.

16.	(Original)	The pawl of claim 12, wherein the contact between the first extended portion and the second extended portion with the lower surface of the ratchet tool head cavity, and the contact between the upper end of the pawl with the ratchet tool cover plate, maintains the vertical alignment between the pawl teeth and the gear teeth of the ratchet gear.

17.	(Currently Amended)	A single-piece pawl for a ratchet tool comprising:
an upper end;

a front end; and
a rear end;
wherein:
the pawl includes a plurality of pawl teeth positioned on the front end of the pawl 
that are configured to mechanically engage in a vertical alignment with a plurality of gear teeth of a ratchet gear;
the pawl includes a recessed portion on the lower end of the pawl, the recessed 
portion including a recessed surface that is offset from the lower end of the pawl, wherein the recessed portion extends from the front end of the pawl to the rear end of the pawl;
at least a portion of the recessed portion is configured to receive at least a portion of a retaining clip of a selector switch such that the lower end of the pawl contacts a lower surface of a ratchet tool head cavity; 
the upper end of the pawl contacts a ratchet tool cover plate; and
wherein the plurality of pawl teeth extend from the upper end of the pawl to the lower end of the pawl.

18.	(Cancelled)

19.	(Original)	The pawl of claim 17, further comprising a notch including first depth in a lower portion of the notch and a second depth in an upper portion of the notch, wherein:
the first depth is greater than the second depth;

the lower portion of the notch is configured to engage with a spring-loaded pusher extending from a driver portion of the selector switch; and
the limiting portion prevents the spring-loaded pusher from springing out of the lower portion of the notch.

20.	(Original)	The pawl of claim 17, wherein the contact between the lower end of the pawl with the lower surface of the ratchet tool head cavity, and the contact between the upper end of the pawl with the ratchet tool cover plate, maintains the vertical alignment between the pawl teeth and the gear teeth of the ratchet gear.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
January 6, 2022						Primary Examiner, Art Unit 3723